Title: To James Madison from James Monroe, 9 December 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Decr 9. 1824
        
        Mr Ticknor & mr Webster, both of whom are well known personally to you, intending to make a visit to Virga., & to pay their respects to you and Mr. Jefferson, I have only to express my hope, that, in other quarters, they may receive the attention, which both of you, will shew them. They intend also to visit the University, in which you will be so kind, as to afford them, every facility they may require. With sincere regard I am dear Sir yours
        
          James Monroe
        
      